Citation Nr: 0926582	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-31 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1957 to July 1987.  He died in August 2005.  The 
appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal.  This claim was previously before the Board in August 
2008, when the matter was remanded to the RO/Appeals 
Management Center (AMC) to provide notice to the Veteran 
under the Veterans Claims Assistance Act of 2000 (VCAA), in 
particular, in compliance with Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).     


FINDINGS OF FACT

1.  The Veteran died in August 2005.  The immediate cause of 
death was determined to be cardiopathy arrest, with an 
underlying cause of coronary and valvular heart disease.  

2.  The medical evidence shows that the underlying cause of 
the Veteran's death, coronary and valvular heart disease, is 
causally related to service. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for the cause of the Veteran's death are met.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  This act pertains to VA's duties to notify 
and assist a veteran with regard to his or her claim for 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  In most Board Decisions, there is 
some discussion as to whether or not VA fulfilled its duty to 
notify and assist the veteran in the development of the 
claim.  Here, however, in view of the Board's favorable 
decision below, further discussion regarding any lapses in 
duties to assist and notify, or regarding whether the veteran 
was prejudiced by any such lapses, would serve no useful 
purpose.  

2.	Service Connection for Cause of the Veteran's Death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."   38 C.F.R. § 3.312(b).  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the Veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the Veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

Service connection for the cause of a Veteran's death may be 
demonstrated by showing that the Veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there 
must be (1)  medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  The determination as 
to whether these Hickson requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).  Service connection for 
heart disorders of endocarditis (valvular heart disease), may 
be established based on a legal "presumption" by showing that 
the conditions were manifested to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 3.309.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the appellant claims that the Veteran's death 
due to cardiopathy arrest is related to his service.  At the 
time of the Veteran's death, service connection was in effect 
for degenerative joint disease in the lumbar and cervical 
spine, bilateral hearing loss, tinnitus, residuals from 
lacerations on the right elbow, and duodenal ulcer.  

The September 2005 official certificate of death shows that 
the Veteran died in August 2005.  The certificate further 
shows that the immediate cause of the Veteran's death was 
cardiopathy arrest, with an underlying cause of the Veteran's 
death listed as coronary and valvular heart disease.

A review of the Veteran's service treatment records reveal 
the following.  From September 29, 1957 to October 2, 1957, 
the Veteran was hospitalized and observed for complaints of 
chest pains for five days.  In the September 29, 1957 
treatment record, the physician recorded that the Veteran 
reported three episode of rheumatic fever prior to service.  
The physician diagnosed the Veteran with possible inactive 
rheumatic heart disease with a partial A-V block and alcohol 
intoxication.  In a separate September 29, 1957 treatment 
record, the physician diagnosed the Veteran with possible 
angina.  

In an October 1959 report of medical history, the Veteran 
reported that he had experienced pain and pressure in his 
chest; and, in the March 1963, April 1964, and March 1970 
reports of medical history, the Veteran reported that he had 
not experienced pain and pressure in his chest.  On the March 
1970 service examination report, the examiner recorded that 
the Veteran's heart was normal on examination.  

A May 1974 service treatment record shows that the Veteran 
was medically observed for complaints of chest pains on his 
left side.  The Veteran was later diagnosed with anxiety or 
muscle spasm.  On a February 1975 service examination report, 
the examiner recorded that the Veteran's heart was normal 
upon examination.  A February 1976 service treatment record 
shows that the Veteran again complained of chest pains, and 
the physician diagnosed him with chest wall pain, 
"pleuring".  On a July 1977 service examination report, the 
examiner reported that the Veteran's heart was normal. 

In a November 1981 report of medical history, the Veteran 
noted that he had twice experience pain and pressure in his 
chest and in the physician summary of that report, the 
physician noted that a cardiology workup revealed that the 
Veteran was negative for heart disease.  In a March 1982 and 
a December 1983 service examination reports, the examiners 
indicated that the Veteran's heart was normal. 

There are no medical records following service and before 
1995.  In June 1995, the Veteran was afforded a VA 
examination for a heart condition.   On the Veteran's 
subjective medical history, the examiner recorded that in May 
1995, the Veteran had been admitted to the VA Medical Center 
in Altoona (VAMC) for back and chest pain, and the Veteran 
was diagnosed with an ongoing coronary artery event and was 
transferred to Altoona Hospital.  During that 
hospitalization, the Veteran underwent catheterization, and 
he was diagnosed with significant blockage of the coronary 
artery.  On May 19, 1995, approximately seven years after 
discharge, the Veteran had a triple coronary artery bypass 
graft to correct the blockage.  The June 1995 VA examiner 
noted that the Veteran stated he had not been aware of his 
heart disease until May 1995 episode.  

The June 1995 VA examiner recorded that the Veteran had no 
complaints of chest distress or angina at the time of the 
examination.  On physical examination of the Veteran's heart, 
the examiner observed that the precodium was quiet and there 
is a large mid sternotomy scar.  The examiner found that the 
Veteran had a grade II out of IV systolic murmur in the left 
sternal border, but that there was no particular radiation.  
The examiner diagnosed the Veteran with atherosclerotic heart 
disease, status post triple coronary artery bypass graft, 
with no evidence of angina or congestive heart failure 
symptoms at the time of the examination.  The June 1995 VA 
examiner did not provide any opinion on whether the Veteran's 
heart condition was related to service. 

The Veteran's claims file also contains medical treatment 
records from VAMC dated from April 1995 to July 2005, and 
private treatment records from Altoona Hospital dated from 
October 2004 to August 2005.  Throughout these treatment 
records, the Veteran was consistently diagnosed and treated 
for coronary artery disease, status post triple coronary 
artery bypass. 

In a February 2006 private medical statement, Dr. Madoff 
stated that he reviewed the Veteran's claims file in regard 
to the appellant's claim that the Veteran's cause of death 
was related to service.  Dr. Madoff noted the Veteran's 
medical history for heart disease, in particular, he referred 
to the September 1957 and February 1976 service treatment 
records.  Based on his review of the Veteran's medical 
records, Dr. Madoff opined that it was more likely than not 
that the Veteran's cardiac problems had it's onset while he 
was in service.  Dr. Madoff noted that "there was a hiatus 
between the onset of the symptoms and the time of the 
surgery, but this is not out of the ordinary."  Finally, Dr. 
Madoff concluded that the Veteran's death was due to 
arterioscelerotic and valvular heart disease, with an onset 
of symptoms while the Veteran was in service. 

In a November 2006 correspondence to the Appellant, Dr. 
Madoff further noted that the record indicated that even 
though the Veteran had a past history of rheumatic fever, the 
Veteran was still inducted into the military.  Based on those 
facts, Dr. Madoff stated "we must assume that any cardiac 
problems that occurred had their onset while in service."  
Dr. Madoff again concluded that the Veteran's cause of death 
was related to his service.  

After careful review of the record, and the Board finds that 
the competent medical evidence supports a finding that the 
underlying cause of the Veteran's death, coronary and 
valvular heart disease, was related to service.  

The Veteran's service treatments records show some reports 
which indicate that the onset of the Veteran's heart disease 
was in service.  Several service treatment records show the 
Veteran complained of chest pain and pressure, and on at 
least two occasions he was medically observed for those 
complaints.  The Board notes that some of the service 
treatment records show no indication of heart disease, or 
discount any related heart problems.  In considering the 
totality of the service treatment records, they indicate that 
the Veteran's heart disease had its onset during his service.  
See 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

Here, the record shows a continuity of symptomatology (or 
treatment) following service until the Veteran's death, with 
respect to the condition listed on the certificate of death 
as the underlying cause of the Veteran's death.  See 
38 U.S.C.A. § 3.303(b).  There was only a relatively short 
"hiatus" between the inservice cardiac symptomatology onset 
and the Veteran's triple coronary bypass graft in May 1995; 
the Veteran underwent this surgery only seven years after his 
discharge from service.  

As noted by Dr. Madoff in support of his favorable nexus 
opinion, it is not unusual for there to be a period of time 
between the onset of the symptoms and the time when the 
surgery is required.  Finally, there is no medical opinion in 
opposition to the claim of service connection, and only Dr. 
Madoff's opinion in support of a nexus between the underlying 
cause of the Veteran's death, heart disease, and his service. 

Given the relatively short period of seven years between the 
Veteran's discharge and his triple coronary artery bypass 
graph, and the favorable nexus opinion by Dr. Madoff,  the 
Board finds that the evidence supports the finding that the 
underlying cause of the Veteran's heart disease had its onset 
in service.   Based on the foregoing, the appellant's claim 
for service connection for cause of the Veteran's death is 
warranted. 


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.




____________________________________________
Andrew P. Hinton
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


